Order entered February 24, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-20-00112-CV

                            CITY OF FORT WORTH, Appellant

                                              V.

                       JOEL F. FITZGERALD, SR., PH.D., Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-19-08184

                                          ORDER
        Before the Court is appellant’s February 18, 2020 unopposed motion for an extension of

time to file its brief on the merits. We GRANT the motion and extend the time to March 16,

2020.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE